Citation Nr: 0826841	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  07-03 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to recognition of the veteran's son as a helpless 
child, based upon having a permanent incapacity for self-
support prior to attaining the age of 18.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The appellant and the veteran's son


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
January 1975.  The records show that the veteran was 
honorably discharged after 5 months and 21 days of active 
service under the Trainee Discharge Program.

The present appellant is the mother of the veteran's adult 
son, acting as his purported custodian. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The appellant and the veteran's son testified before the 
undersigned Member of the Board in a hearing at the RO in 
April 2008.

In June 2008 the appellant sent additional evidence in the 
form of private medical treatment records directly to the 
Board, along with a waiver of RO jurisdiction.  The Board has 
accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The appellant was awarded a share of the veteran's 
nonservice-connected pension benefits in June 2003 for the 
purpose of supporting the veteran's son.

3.  The veteran's son turned 18 years of age in April 2006, 
at which time the benefit and the apportionment ceased.

4.  The veteran's son is not a "child" for VA benefit 
purposes.

5.  Medical and lay evidence does not show that the veteran's 
son was permanently incapable of self-support by reason of 
physical or mental defect upon attaining the age of 18 years.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits as a "helpless 
child" of the veteran are not met.  38 U.S.C.A. § 101(4)(A) 
(2007); 38 C.F.R. §§ 3.315, 3.356 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In August 2006, prior to the October 2006 rating decision on 
appeal, the RO sent the appellant a letter advising her that 
to establish entitlement to "helpless child" benefits for a 
dependent the evidence must show that the child is unmarried 
and also that the child was permanently incapable of self-
support by reason of mental or physical defect before age 18.  

The letter cited above also advised the appellant of the 
evidence that had been received to date and the types of 
evidence that would support the claim.  The letter advised 
the appellant that VA is responsible for getting relevant 
records held by any Federal agency, to include military 
records, Social Security Administration (SSA) records, and 
records from VA and other Government agencies.  The letter 
advised the appellant that VA would make reasonable efforts 
to obtain relevant records from non-Federal agencies and 
entities if authorized by her to do so.  

The Board accordingly finds that the appellant has received 
notice of the elements required to support her claim, and 
that she has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  38 C.F.R. 
§ 3.159(b)(1). As explained, all three content-of-notice 
requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements were provided to the 
appellant prior to the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
appellant.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.  As indicated, the 
RO has given the appellant notice of what was required to 
substantiate the claim on appeal, and she was afforded 
opportunity to submit such information and/or evidence before 
the appeal was certified to the Board for appellate review.  

Neither in response to the letter cited above, nor at any 
other point during the pendency of this appeal, has the 
appellant informed the RO of the existence of any evidence-
in addition to that noted hereinbelow-that needs to be 
obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  

Medical records pertaining to treatment afforded to the 
veteran's son are on file from those providers identified by 
the appellant.  The appellant has not identified, and the 
file does not otherwise indicate, that there are any other VA 
or non-VA medical providers having additional records that 
should be obtained before the appeal is adjudicated by the 
Board.  

As the issue under review is a retrospective opinion 
regarding the capacity of the veteran's son for self-support 
in April 2006 (his 18th birthday) there is no purpose to be 
served by remanding for a medical examination at this time.  
Remands that would only result in imposing additional burdens 
on VA, with no benefit flowing to the claimant, are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Finally, the appellant has been afforded a hearing before a 
Veterans Law Judge in which she and the veteran's son 
presented oral argument supporting her claim.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

The term "child" for purposes of benefits under Title 38 of 
the United States Code is specifically defined. For the 
purpose of claiming eligibility under Title 38 a  "child" 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before 
reaching the age of 18, or be between the ages of 18 and 23 
and pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. 
§§ 3.57(a)(1), 3.315.

A child must be shown to be permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  38 C.F.R. § 3.356(a).

Rating decisions regarding whether a child is shown to be 
permanently incapable of self-support will be made solely on 
the basis of whether the child is permanently incapable of 
self-support through his own efforts by reason of physical or 
mental defects.  The question of permanent incapacity for 
self-support is one of fact for determination by the rating 
agency on competent evidence of record in the individual 
case.  38 C.F.R. § 3.356(b).

The fact that a claimant is earning his or her own support is 
prima facie evidence that he or she is not incapable of self-
support.  Incapacity for self-support will not be considered 
to exist when the child by his or her own efforts is provided 
with sufficient income for his or her own support.  38 C.F.R. 
§ 3.356(b)(1).

A child is shown by proper evidence to have been permanently 
incapable of self-support prior to the age of 18 years may be 
so held at a later date, even though there may have been a 
short intervening period or periods when his or her condition 
was such that he or she was employed, provided that the cause 
of the incapacity is the same as that upon which the original 
determination was made and there were no intervening diseases 
or injuries that could be considered major factors.  
Employment that was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability should not be considered as rebutting permanent 
incapacity for self-support otherwise established.  38 C.F.R. 
§ 3.356(b)(2).

It should be borne in mind that employment of a child prior 
to or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of the disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent of employment of any nature within 
the physical or mental capacity of the child which would 
provide sufficient income for reasonable support.  Lack of 
employment of the child either prior to the delimiting date 
or thereafter should not be considered a major factor in the 
determination to be made unless it is shown that it was due 
to physical or mental defect and not to mere disinclination 
to work or indulgence of relatives or friends.   38 C.F.R. 
§ 3.356(b)(3).

The capacity of a child for self-support is not determinable 
upon employment afforded solely upon sympathetic or 
charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356(b)(4).

In making this determination, the focus should be on the 
child's status on his or her 18th birthday.  Dobson v. Brown, 
4 Vet. App. 443, 445 (1993).

For purposes of initially establishing "helpless child" 
status the child's condition subsequent to the 18th birthday 
is not for consideration.  If a finding is made that a child 
was permanently incapable of self-support as of his or her 
18th birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis; i.e., whether there is improvement sufficient to 
render the claimant capable of self-support.  If the claimant 
is found to be capable of self-support at age 18 VA need go 
no farther.  Dobson, 4 Vet. App. 443, 445.

The record establishes that the veteran receives a VA 
nonservice-connected pension, awarded by a rating decision in 
September 2002.  Payment was initially on the basis of a 
single veteran with no dependents.  In November 2002 the 
appellant notified VA that she was the mother of the 
veteran's son and had not received any child support from the 
veteran.  In June 2003 the appellant was awarded 
apportionment of a share of the veteran's VA benefits for the 
purpose of supporting the veteran's son, then under the age 
of 18.

The record also establishes that the veteran's son (hereafter 
called the "claimant") turned 18 years of age on April [redacted], 
2006, at which time dependent's benefits for the claimant - 
and, by extension, the apportionment to the appellant - 
ceased.

The evidence supporting the appellant's claim that the 
claimant was permanently incapable of self-support prior to 
his 18th birthday consists of private medical treatment 
records, SSA disability records, the appellant's 
correspondence to VA, and testimony before the Board provided 
by both the appellant and the claimant.

Letters from Dr. SAK dated in August 2006 and February 2007 
state that the physician had treated the claimant since 1997 
(i.e., prior to his 18th birthday in April 2006).  The 
claimant was diagnosed with sickle cell-beta thalassemia 
anemia when approximately 8 month old, and also has asthma, 
iron overload, and multiple body infarcts with resulting 
vertebral compression fractures and aseptic necrosis of the 
femoral head.  The claimant had chronic pain likely secondary 
to the bone injuries as well as severe pain during the 
frequent sickle cell crises.  

Dr. SAK stated that due to the above-mentioned disabilities 
the claimant may have been limited at times in the physical 
activity he was able to endure.  The claimant's pain was 
somewhat controlled but was always present in some form, and 
during sickle cell crises the claimant could not perform 
activities such as standing, sitting, lifting or carrying 
items.  During pain crises the claimant may also have been 
limited in mental abilities such as sustained concentration.  

Private medical treatment records from the year prior to the 
claimant's 18th birthday (April [redacted], 2005 through April [redacted], 
2006) show that the claimant was hospitalized at University 
Hospital for a total of 43 days due to complications of 
sickle-cell related pain crises: 5 days in May 2005, 10 days 
in September 2005, 5 days in November 2005, 9 days in 
December 2005, 10 days in February-March and 4 days in April 
up to the veteran's 18th birthday (and for 10 days 
thereafter).  

The discharge note from December 2005 observed that the 
claimant was a high school student who also worked part-time 
as a receptionist in a restaurant.  The discharge note in 
April 2006 observed that the claimant was a high school 
student.  All hospital discharges stated that the claimant 
was cleared to return to home and school for such activities 
as he could tolerate.

The claimant's SSA disability records show that he was 
granted SSA disability effective from May 1, 2006 for sickle 
cell anemia/beta thalassemia (primary diagnosis) and 
hypogonadism (secondary diagnosis).  The claimant cited his 
physical limitations as inability to stand or sit for long 
periods due to necrosis and to bones deteriorating in his 
hips; he cited previous employment as host and as ice cream 
maker. 

The claimant testified before the Board in April 2008 that he 
was currently 20 years old.  The claimant did not attempt to 
work during the year following his high school graduation 
ceremony on the advice of his doctors, during which period he 
was essentially bedridden.  The claimant hoped to begin 
college classes with the ultimate goal of becoming a music 
producer; his doctor, Dr. SAK, believed this to be a 
realistic career goal because he would be able to work in a 
home studio environment.   

The appellant testified before the Board in April 2008 that 
she had to declare personal bankruptcy due to the costs of 
medications and medical treatment for the claimant; she also 
had to take weeks and months off work to care for her son.  
During pain crises the claimant is unable to move and to 
attend to his personal needs without assistance.  The 
claimant had attempted to work at several different jobs but 
could not perform any of them due to missing days from work; 
he currently spent three-quarters of his days in the 
hospital.  The claimant had been able to take high school 
classes because he was provided with a tutor in his home; 
although the claimant had participated in a graduation 
ceremony it was subsequently discovered that he was several 
classes short of graduation requirements.  

The appellant also testified that Dr. SAK had advised the 
claimant that he should not go to work and that the disorder 
would not improve over time but rather would become more 
severe.  Also, contrary to the claimant's belief that he was 
capable of taking college classes and becoming a music 
producer, both the appellant and Dr. SAK were trying to 
motivate the claimant to "get off his butt" but did not 
realistically know if he would even finish high school. 

Based on careful review of the medical and lay evidence 
above, the Board cannot find that the claimant was 
permanently incapable of self-support upon attaining the age 
of 18 years.

Careful review of the treatment notes from University 
Hospital (most of which were authored by Dr. SAK as the 
attending physician) shows that the claimant was generally 
admitted for a pain crisis and received parenteral fluid and 
analgesic support.  There is no doubt that the admissions 
were medically necessary.  However, the fact is that during 
the year prior to the veteran's 18th birthday his inpatient 
hospitalization totaled 43 days - a significant loss of 
productive workdays, but not in and of itself indication that 
the claimant was incapable of self-support during the other 
322 days of the year.

The Board has also carefully considered the letters by Dr. 
SAK stating that the claimant was always in some degree of 
pain and that during crises the claimant was essentially 
bedridden (unable to sit or stand) and unable to concentrate.  
These letters document a severe disability, particularly 
during pain crises, but do not assert incapacity for self-
support.

The Board acknowledges that the claimant has been determined 
to be disabled by the Social Security Administration.  
However, such a determination is not controlling in the 
adjudication of VA benefits.  Murincsac v. Derwinski, 2 Vet. 
App. 363, 370 (1992). 

Finally the Board has carefully considered the lay evidence 
offered by the appellant and the claimant, to include their 
testimony before the Board.  
 
Lay testimony is competent to establish the presence of 
observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (a lay person is competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App.492, 494-95 (a lay person may provide eyewitness account 
of medical symptoms).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. 465 (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case the Board notes that both the claimant and the 
appellant testified that the claimant was hospitalized three-
quarters of the time, which is inconsistent with medical 
documentation showing that the claimant was in fact 
hospitalized 43 days out of the 365 days prior to his 18th 
birthday.  (The claimant was hospitalized for 153 days in 
2007, but symptoms after the claimant's 18th birthday are not 
relevant to a "helpless child" case; see Dobson, 4 Vet. 
App. 443, 445.)

The claimant and the appellant contradicted each other in 
reporting Dr. SAK's opinion as to the claimant's capacity for 
study and employment, with the claimant stating that Dr. SAK 
endorsed such an ambition and with the appellant stating that 
Dr. SAK did not really feel that the ambition was realistic.  
As both statements are hearsay, neither is competent.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) ("[w]hat a 
physician said, and the layman's account of what he 
purportedly said, filtered through a layman's sensibilities, 
is simply too attenuated and inherently unreliable to 
constitute medical evidence").  The Board notes in this 
regard that Dr. SAK did not directly provide an opinion 
either way, but clinical notes by Dr. SAK cite the claimant's 
ambition to attend college without demur.  

The remainder of the testimony of the claimant and the 
appellant, even if afforded full credibility, does not show 
that the claimant was permanently incapable of self-support 
upon attaining the age of 18 years.  Both agreed that the 
claimant was able, through the time of his 18th birthday, to 
take high school courses, albeit at home with a tutor.  The 
lay evidence therefore does not show that the claimant would 
not have been able as of his 18th birthday to support himself 
in a home-workplace environment, as many people do.

The Board accordingly finds that the medical and lay evidence 
of record does not show that the claimant was permanently 
incapable of self-support by reason of physical or mental 
defect upon attaining the age of 18 years.  Therefore, the 
claimant was not a "helpless child."

While the Board is sympathetic toward the claimant and the 
appellant, the Board is bound by law, and its decision is 
dictated by the relevant statutes and regulations.  Moreover, 
the Board is without authority to grant benefits simply 
because it might perceive such a grant to be equitable.  See 
38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  

The Board also observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury that has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt rule does not apply.  
Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to VA benefits on the basis of permanent 
incapacity for self-support of the veteran's son prior to 
attaining the age of 18 years is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


